DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 1/6/2022
Claims 1, 5-6, 9, 13, 15, 18, and 20 are amended.
Claims 2, 8, and 12 are cancelled.
Claims 25-26 are newly added. 
Claims 1, 3-7, 9-11, 13-26 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 15 filed 1/6/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, the Examiner now uses Yilmaz (US 2016/100624) and Bowen (WO 2009/079641) to address the limitation of “an aerosol-forming substrate comprising homogenized tobacco material and an aerosol-former” 
Applicant's arguments filed 1/6/2022 with respect to Bless and Alarcon have been fully considered but they are not persuasive. 
The Applicant notes that claim 9 is amended to recite that “the mouthpiece comprises an internal conical wall, and the internal conical wall of the mouthpiece and the lateral surface area of the frustum of the heating element have a corresponding shape and orientation,” and merely argues that Bless and Alarcon do not teach this limitation (p. 10).
The Examiner respectfully disagrees. Bless teaches that a heating element (37) is wound about the outer wall (34), wherein the longitudinal channel (73) of an aerosol generating element (70) receives at least a portion of the heating element (Para. 109) and the outer wall is tapered (para. 107) to enable the heating element to be positioned in intimate contact with the aerosol generating element (i.e. to provide heat to the aerosol generating element through conduction (para. 59; “close contact between heating element and aerosol-generating article) (combination of the outer wall 34 being tapered, the heating element 37 being wound about the outer wall 34, and the heating element being in intimate contact with the aerosol generating material means that the heating element is shaped as a frustum). The tapering heating element 37 would have a smaller diameter on the left side and a larger diameter on the right side (see Fig. 2).
Similarly, Alarcon teaches a nozzle device (1800’; Fig. 18C) comprising a plurality of through-holes 1810’ having an hour glass-like shape (para. 71) including a two tapering portions of increasing and decreasing diameters (see Fig. 18C). The inlet tapering portion (see Fig. 18C) has a corresponding shape and orientation to the heater in Bless. 

    PNG
    media_image1.png
    338
    665
    media_image1.png
    Greyscale



Claim Objections
Claim 9 is objected to because of the following informalities:
Regarding claim 9, the claim limitation “between heating element and aerosol-generating article” should be changed to –between the heating element and the aerosol-generating article—since “a heating element” and “an aerosol-generating article” have already been recited previously. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim limitation “a structured lateral surface area that comprises at least one of a regular structure” is indefinite because the term “regular” is a relative term, which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation “regular structure” to be a flat structured lateral surface area (see e.g. Fig. 1-2 of the instant application”). 
Regarding claim 6, the claim limitation “wherein the aerosol-forming substrate is a tobacco sheet of cast leaf tobacco” is indefinite because claim 1 requites the aerosol-generating substrate to be in the form of a hollow frustum which appears to be mutually exclusive to a sheet of tobacco (having a flat and rectangular shape). For examination purposes, the limitation will be interpreted as a product-by-process claim in accordance with the instant specification  (see p. 21, ll. 1-6; describing molding of a sheet of cast tobacco).  
Regarding claim 17, the claim limitation “according to claim 12” renders the claim indefinite because claim 12 is cancelled. For examination purposes, the limitation will be interpreted as “according to claim 9.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 16, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2016/0100624; already of record) in view of Bowen et al. (WO 2009/079641) and alternative in further view of Bless et al. (US 2016/0350785; already of the record).
Regarding claim 1, Yilmaz discloses a plug of vaporizable material (“aerosol-generating article”) for a vapor generating device (“electronic aerosol-generating device”) (abstract) comprising:
the plug of vaporizable material (25; Fig. 2; “aerosol-forming substrate”) comprising a tobacco-based product having a composition (para. 19), the plug is formed by compressing the plug of material with an appropriately shaped tool (para. 20; “molded to form the aerosol-generating article”), the plug is in the shape of a hollow frustum (see Fig. 2), with foil (24) which is pierced (para. 19; “open base”), an apex (27; “closed top”) and a frusto-conical cavity (26; para. 20-21), thereby forming a conical side wall (see Fig. 2), having an interior face (see Fig. 2) and an exterior face (see Fig. 2), the conical side wall and the apex are formed by the tobacco-based product (para. 19; see Fig. 2), and
an outer body (21; paras. 18-19; “wrapping material covers…an outside of the aerosol generating article”) and further that the plug is provided in a user-removable wrapper (para. 17; alternatively “wrapping material covering…an outside of the aerosol-generating article”).
The Examiner notes that the instant specification describes that the wrapping material is any kind of material suitable for use in an electronic heating device, preferably does not dissolve or change its main physical characteristics during a heating process, and is a very thin sheet of material (p. 12, ll. 4-9). The outer body 21 is similarly made of a material the upholds in structure at temperatures of at least 180°C (para. 18) and is in the form of a thin sheet of material (see Fig. 2). 

    PNG
    media_image2.png
    640
    647
    media_image2.png
    Greyscale

Yilmaz does not explicitly teach the aerosol-forming substrate comprise homogenized tobacco material and an aerosol-former. Yilmaz discloses that examples of the types of tobacco material are described in WO 2009/079641 (see para. 19).
Bowen (WO 2009/079641) teaches devices, cartridges, and methods for emulating smoking wherein a device generates an aerosol for inhalation (abstract) comprising a cartridge (970; Fig. 9) comprising a moist vaporizable produce (972; para. 74) comprising a tobacco material (para. 88) defined as any combination of natural and synthetic material that can be vaporized, for example using chopped tobacco having a diameter of preferably less than 1 mm (“homogenized tobacco material”), adding other ingredients such as glycerin (“aerosol-former”) and flavoring, mixing to achieve an even consistency (para. 88). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tobacco-based composition of Yilmaz to include chopped tobacco and glycerin as in Bowen because (a) Yilmaz suggests that the compositions from Bowen are desirable (see para. 19), and (b) the addition of glycerin as a vapor-forming medium produces the desirable effect of producing visual vapor when heated (Bowen; para. 90-91).
	Regarding the claim limitation “a conical side wall, and an interior face and exterior of the side wall have a corresponding shape and orientation” Yilmaz discloses that the interior face of the side wall is tapers from the apex 27 to the foil 24 (para. 20, describing that the cavity is generally frusto-conical) and illustrates the exterior surface of the side wall is also tapering in the same direction as the interior surface (see Fig. 2 above; “conical side wall” and “an interior face and an exterior face of the side wall having a corresponding shape and orientation”). 
	If Yilmaz is not considered to disclose “a conical side wall, and an interior face and exterior of the side wall have a corresponding shape and orientation,” then Bless teaches a smoking article (abstract) comprising a tubular housing (30; Fig. 2) defining a heating cavity (40) defined by an outer wall (34), and an aerosol generating element (70) including an outer surface (74), wherein the outer wall (34) is tapered (para. 110) and the outer surface (74) is also tapered being tapered in one longitudinal direction (para. 110).
	Alternatively, it would have been obvious to said skilled artisan to have modified the exterior surface of Yilmaz’s aerosol-forming substrate to be tapered and modifying Yilmaz’s heating chamber (13) to also be tapered as in Bowen in order to enhance removal of the aerosol generating element from the heating cavity with minimal resistance (Bless; para. 111).
Regarding claim 3, modified Yilmaz discloses the frusto-conical cavity (26) has an inclination of 10-15° from a line perpendicular to the base (22) (para. 9, 23).
The instant application defines “apex angle” as “the angle at the vertex of the frustum (tip of the cone or pyramid) between the frustum axis and a surface line” (p. 5, ll. 11-13). 
Therefore, Yilmaz discloses an apex angle of 10-15°. 

    PNG
    media_image3.png
    774
    690
    media_image3.png
    Greyscale

Regarding claim 4, modified Yilmaz discloses that the plug has thickness d is between 1.0-2.0 mm (para. 22), and an undisclosed wall thickness of a lateral surface area (see Fig. 2). 
However, modified Yilmaz does not explicitly disclose wherein a wall thickness of a lateral surface area is between 0.3-3 millimeters. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wall thickness of a lateral surface area to be in the range of 0.3-3 mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04 (IV).

    PNG
    media_image4.png
    773
    690
    media_image4.png
    Greyscale

Regarding claim 5, modified Yilmaz discloses the exterior face is flat (see Fig. 2; see also 112b rejection above; “a regular structure”). 
Regarding claim 6, modified Yilmaz discloses using chopped tobacco having a diameter of preferably less than 1 mm, adding other ingredients such as glycerin and flavoring, mixing to achieve an even consistency (Bowen; para. 88). 
The instant application describes a tobacco sheet of cast leaf tobacco as form of reconstituted tobacco that is formed from a slurry including tobacco particles, fiber particles, aerosol  formers, and binders (p. 8, ll. 26-30). It appears that the Applicant is claiming a product by process since the claim 1 requires the aerosol-forming substrate to be a hollow frustum, yet claim 6 requires the aerosol-forming substrate to be a sheet (flat and rectangular). This is supported by the instant application’s description that the aerosol-forming substrate may also be available in a sheet-like form, for example a cast leaf, such that pre-cut pieces of aerosol forming substrate may be supplied to the male or female mold, closing the molds (p. 21, ll. 1-6).  
Therefore, the claim limitation “the aerosol-forming substrate is a tobacco sheet of cast leaf tobacco" has been considered and interpreted as a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Regarding claim 7, modified Yilmaz further discloses a foil (24; “wrapping material”) covering the cavity (26; see Fig. 2; “covering the inside”) and the outer body (21; paras. 18-19; “wrapping material covers…an outside of the aerosol generating article”) and further that the plug is provided in a user-removable wrapper (para. 17; alternatively “wrapping material covering…an outside of the aerosol-generating article”). 
Regarding claim 16, modified Yilmaz further teaches that controlling the angle of inclination of the frusto-conical cavity allows for the control of the release of vapor and the capsule heats up over time thereby determining and controlling the overall delivery of the vapor (Paragraph 23). 
It would have been obvious to one of ordinary skill in the art to change the amount of the angle of inclination of the frusto-conical cavity to obtain various amounts release profiles of the capsule because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)). Furthermore, one of ordinary skill in the art would appreciate that changing the angle of inclination of the cavity would change the thickness of the side wall (changes the angle of the cavity with respect to the fixed angle of the outer wall).
Regarding claims 21-22, modified Yilmaz does not explicitly teach the wrapping material is a porous sheet material.
Bowen further teaches a cartridge (970) including a shell (974), wherein the shell can be made of materials such as metals, rigid plastics, flexible plastics, paper, paperboard, cardboard, and wax paper (para. 74), wherein the paper is lined with a food-safe material to prevent drying out of the moist vaporizable content and protect the moist vaporizable content (para. 74). One of ordinary skill in the art would appreciate that paper in this case is a porous sheet material since the addition of another food safe material is used to prevent diffusion of moisture from the aerosol material out of the cartridge.
It would have been obvious to said skilled artisan to have formed the outer body of Yilmaz out of a material such as paper line with a food safe material in as suggested by Bowen (a) in order to prevent drying out of the moist vaporizable content and protect the moist vaporizable content (Bowne; para. 74) and (b) “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” and “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put the last opening in a jig-saw puzzle”. See MPEP 2144.07.
Regarding claim 23, modified Yilmaz discloses the outer body (21) covering the top of the plug (see Fig. 2 above). 
Regarding claim 24, modified Yilmaz discloses the outer body (21; “material for the outside”) can be made of a crystalline or noncrystalline inorganic ceramic or plastic (para. 18), and the foil (24; “material for the inside”) may be made out of aluminium (para. 18). 
Regarding claim 25, modified Yilmaz discloses that the ratio of overall plug depth to the thickness of the vaporizable material between the base of the plug and the cavity is 4:1 (see claim 3), wherein the thickness of the vaporizable material (d) is 1.0-2.0 mm (claim 4). Therefore, the overall plug depth may be 4 mm (thickness d of 1.0 mm and ratio of 4:1) to 26 mm (thickness d of 2.0 mm and ratio of 13:1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
Claim 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2016/0100624) in view of Bowen et al. (WO 2009/079641) and Bless et al. (US 2016/0350785) as applied to claim 1 above, and further in view of Alarcon et al. (US 2016/0081394; already of record).
Regarding claim 9, modified Yilmaz further discloses an aerosol generating system as discussed above with respect to claim 1 further comprising a tobacco heating device (1; “aerosol-generating device”) including a heater (12), heating chamber (13) and a fuel supply (14), wherein an electrical heater and battery may be used as an alternative to the combustible fuel source (para. 15). 
However, modified Yilmaz is silent as to the electronic aerosol-generating device comprising a mouthpiece and a device housing, the device housing comprising a heating element having a shape comprising a frustum, wherein the aerosol-generating element is mounted to the heating element with the interior face of the side wall of the aerosol-generating article having a corresponding shape and orientation with a lateral surface area of the frustum of the heating element thereby forming a close contact between the heating element and the aerosol-generating article, and wherein the height of the heating element corresponds to the height of the aerosol-generating element. 
Bless further teaches an electronic smoking article (see Fig. 1-2) wherein it is well known smoking products that require combusting, such as those used in pipe smoking (Paragraph 4), and the invention employs electrical energy to provide the sensations of pipe smoking without pyrolysis products (Paragraph 6), the device comprising a mouthpiece portion (1; “mouthpiece”), a tubular engaging housing (31; “device housing”), and a heating element (37) wound about the outer wall (34), wherein the longitudinal channel (73) of an aerosol generating element (70) receives at least a portion of the heating element (Para. 109) and the outer wall is tapered (para. 107) to enable the heating element to be positioned in intimate contact with the aerosol generating element (i.e. to provide heat to the aerosol generating element through conduction (para. 59; “close contact between heating element and aerosol-generating article)) (combination of the outer wall 34 being tapered, the heating element 37 being wound about the outer wall 34, and the heating element being in intimate contact with the aerosol generating material means that the heating element is shaped as a frustum); and the height of the heating element corresponds to a height of the aerosol generating element (see Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the combustion fuel device of modified Yilmaz for the electronic smoking article of Bless because (a) Yilmaz suggests using an electronic device as an alternative to the combustion fuel source (para. 15) and (b) such a modification beneficially results of releasing vapors without pyrolysis/combustion byproducts (Bless; Paragraph 6). 
However, modified Yilmaz is silent as to the mouthpiece comprises an internal conical wall, and the internal conical wall of the mouthpiece and the lateral surface area of the frustum of the heating element have a corresponding shape and orientation.
Alarcon teaches device for controlling particle size in an electronic smoking device (abstract) comprising a nozzle device (1800’; Fig. 18c) comprising a mouthpiece (Paragraph 22) comprising a plurality of through-holes (1810’) having an hourglass-like shape (para. 71) having an inlet tapering portion (see Fig. 18c). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of through-holes having hourglass-like shapes as in Alarcon to the mouthpiece of modified Yilmaz in order to beneficially control the flow rate by virtue of their increased wall surface area relative to the surface area of the holes created on the planar surface to create a boundary layer effect, thus limiting the speed of the flow (Alarcon; para. 70). 
Regarding claim 10, modified Yilmaz discloses the mouthpiece comprising the plurality of through-holes (Alarcon; 1810’; “support element”) having an hourglass-like shape (Alarcon; para. 71) which controls the flow rate of the vapors through the hourglass-like shape (see Alarcon; para. 70; “air-flow alteration element”). 
Regarding claim 11, modified Yilmaz discloses the inner wall extends over a proximal end of the housing (see Fig. 2 of Bless). 
Regarding claim 17, modified Yilmaz discloses that the predefined distance of the lateral surface area of the frustum of the heating element is located equidistant to the conical wall of the mouthpiece (see Fig. 8B of Alarcon which shows the heating element 802 with respect to the exit region).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2016/0100624) in view of Bowen et al. (WO 2009/079641), Bless et al. (US 2016/0350785), and Alarcon et al. (US 2016/0081394) as applied to claim 9 above, and in further view of Blandino et al. (US 2017/0055580; already of record).
Regarding claim 13, modified Yilmaz discloses the aerosol generating article as discussed above with respect to claim 9. Modified Yilmaz further discloses that other types of heating element including induction heating may also be implemented (Bless; Paragraph 102).
However, modified Yilmaz does not explicitly teach the heating element comprises an inductively heat-able material, and wherein an inductor is arranged in the aerosol-generating device such that the inductor is inductively coupled to the inductively heat-able material of the heating element in operation of the device. 
	Blandino teaches an apparatus for heating smokable material (abstract) comprising a heating zone (113) for receiving a portion of an article comprising smokable material (Paragraph 81), a magnetic field generator (120) including a coil (122; interpreted as an inductor) and a heating element (130) magnetically coupled to the coil and is able to act as a susceptor (Paragraph 95).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known inductive heating system of Blandino with the aerosol generating article of modified Yilmaz in order to obtain the predictable result of heating smokable material (Blandino; Paragraph 76) because (a) Bless suggests using an induction heating system (paragraph 102); and (b) the modification results in greater or improved heating (Paragraph 77). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2016/0100624) in view of Bowen et al. (WO 2009/079641), Bless et al. (US 2016/0350785), Alarcon et al. (US 2016/0081394), and Blandino et al. (US 2017/0055580) as applied to claim 13 above and further in view of Mironov et al. (US 2017/0079330; already of record).
Regarding claim 14, modified Yilmaz discloses the aerosol generating article as discussed above with respect to claim 13. 
However, modified Yilmaz is silent as to the inductor is arranged in the mouthpiece.
Mironov teaches an electrically heated aerosol-generating system (abstract) comprising an inductor coil which may be in the mouthpiece portion or in the main body (Paragraph 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the location of the inductor coil being in the main body as in modified Bless to be in the mouthpiece as in Mironov in order to obtain the predictable result of causing heating of a susceptor material (Mironov; Paragraph 11) because substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II).

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2016/0100624) in view of Bowen et al. (WO 2009/079641) and Roman (US 3766929; already of record).
Regarding claim 15, Yilmaz discloses a plug of vaporizable material (“aerosol-generating article”) for a vapor generating device (“electronic aerosol-generating device”) (abstract) comprising:
the plug of vaporizable material (25; Fig. 2; “aerosol-forming substrate”) comprising a tobacco-based product having a composition (para. 19), the plug is formed by compressing the plug of material with an appropriately shaped tool (para. 20; “molded to form the aerosol-generating article”), the plug is in the shape of a hollow frustum (see Fig. 2), with foil (24) which is pierced (para. 19; “open base”), an apex (27; “closed top”) and a frusto-conical cavity (26; para. 20-21), thereby forming a conical side wall (see Fig. 2), having an interior face (see Fig. 2) and an exterior face (see Fig. 2), the conical side wall and the apex are formed by the tobacco-based product (para. 19; see Fig. 2), and
an outer body (21; paras. 18-19; “wrapping material covers…an outside of the aerosol generating article”) and further that the plug is provided in a user-removable wrapper (para. 17; alternatively “wrapping material covering…an outside of the aerosol-generating article”).
Yilmaz does not explicitly teach the aerosol-forming substrate comprise homogenized tobacco material and an aerosol-former. Yilmaz discloses that examples of the types of tobacco material are described in WO 2009/079641 (see para. 19).
Bowen (WO 2009/079641) teaches devices, cartridges, and methods for emulating smoking wherein a device generates an aerosol for inhalation (abstract) comprising a cartridge (970; Fig. 9) comprising a moist vaporizable produce (972; para. 74) comprising a tobacco material (para. 88) defined as any combination of natural and synthetic material that can be vaporized, for example using chopped tobacco having a diameter of preferably less than 1 mm (“homogenized tobacco material”), adding other ingredients such as glycerin (“aerosol-former”) and flavoring, mixing to achieve an even consistency (para. 88; “slurry comprising homogenized tobacco material and an aerosol former”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tobacco-based composition of Yilmaz to include chopped tobacco and glycerin as in Bowen because (a) Yilmaz suggests that the compositions from Bowen are desirable (see para. 19), and (b) the addition of glycerin as a vapor-forming medium produces the desirable effect of producing visual vapor when heated (Bowen; para. 90-91).
However, modified Yilmaz is silent as to providing a female mold and a male mold having corresponding shapes and orientations, wherein the female mold and the male mold in a closed position of the molds includes a molding space in between the female mold and the male mold, and wherein the molding space has the shape of a hollow frustum; supplying the slurry in between the female mold and the male mold; and closing the female mold and the male mold.
Roman teaches an apparatus for the production of a cartridge of smoking tobacco (abstract) comprising providing a plunger (26; Fig. 4; interpreted as a male mold) and a mold (34; Fig. 5; interpreted as a female mold), inserting a core member into the central opening of the mold (12; see Fig. 6), filling the mold with loose tobacco (10A; equivalent to an aerosol forming substrate), inserting the plunger at the top of the mold and forcing the plunger downward to compress the tobacco to form the cartridge (equivalent to closing the female mold and the male mold) (see Column 5, lines 40-63) wherein the plunger and the mold include a molding space (see Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known molding method of Roman to the known tobacco plug of Yilmaz ready for improvement to yield the predictable result of forming a tobacco cartridge (Roman; abstract) because the cartridge formed has advantages including the right degree of compression which can be easily, quickly, and conveniently inserted (Roman; Column 1, line 34-38). 
Regarding claim 18, modified Yilmaz further teaches that controlling the angle of inclination of the frusto-conical cavity allows for the control of the release of vapor and the capsule heats up over time thereby determining and controlling the overall delivery of the vapor (Paragraph 23). 
It would have been obvious to one of ordinary skill in the art to change the amount of the angle of inclination of the frusto-conical cavity to obtain various amounts release profiles of the capsule because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)). Furthermore, one of ordinary skill in the art would appreciate that changing the angle of inclination of the cavity would change the thickness of the side wall (changes the angle of the cavity with respect to the fixed angle of the outer wall).
Regarding claim 19-20, modified Yilmaz does not explicitly teach providing a wrapping material to at least one of the female mold and the male mold to cover at least one of an inside and an outside of the aerosol-generating article with the wrapping material.
Roman further teaches enclosing the cartridge in a moisture-proof wrapper (14) by first placing the moisture proof wrapper in the interior of the mold with the lower edge extending down into a slot (40; Column 5, lines 40-63) building up the cartridge, and then bending the ends of the wrapper over to secure the ends of the cartridge (Column 5, line 63-Column 6, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a wrapper as in Roman to the tobacco material of Yilmaz s in order to apply a moisture resistant wrapper over the tobacco (Roman; Column 5, line 63-Column 6, line 7) with the benefit of preserving the moisture in the tobacco. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2016/0100624) in view of Bowen et al. (WO 2009/079641), Bless et al. (US 2016/0350785) Alarcon et al. (US 2016/0081394) as applied to claim 9 above, and further in view of Egoyants et al. (US 2014/0202476). 
Regarding claim 26, modified Yilmaz discloses the article as discussed above with respect to claim 9.
However, modified Yilmaz is silent as to the heating element comprising several individual segments for segmented heating of the aerosol generating article. 
Egoyants teaches an apparatus comprising a heater configured to heat smokeable material (abstract) comprising a heater (3) and a heating chamber (4) configured to receive smokable material (5), the smokeable material comprises co-axial layers around the heater (see Fig. 1-2, para. 50), the heater comprises a plurality of individual heating regions (10) with individual elements of the heater (para. 56)  which may be operable independently of one another so the different regions can be activated at different time (para. 55; “several individual segments for segmented heating”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating element of modified Yilmaz to include individual heating regions as in Egoyants in order to independently heat different regions of the smokeable material (Egoyants; para. 55) without substantially heating the remainder of the smokeable material (Egoyants; para. 57) thereby reducing the required energy output meaning a smaller and lighter energy source can be installed (Egoyants; para. 72). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712